In four related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Queens County (Richardson, J.), dated August 29, 2005, which denied his motion, in effect, to vacate his default in appearing at the fact-finding and dispositional hearings after which his parental rights to the subject children were terminated.
Ordered that the order is affirmed, without costs or disbursements.
The determination whether to relieve a party of a default is a matter left to the sound discretion of the Family Court (see Matter of Samantha P., 297 AD2d 348 [2002]; Matter of Samaria Ann B., 293 AD2d 532 [2002]). In seeking to vacate his default, the father was required to show that there was a reasonable excuse for his default and a meritorious defense (see Matter of Iris R., 295 AD2d 521 [2002]; Matter of Angel Joseph S., 282 AD2d 752 [2001]). We agree with the Family Court that the father did not make the requisite showing.
The father’s remaining contention is without merit. Adams, J.P., Mastro, Fisher and Covello, JJ., concur.